Title: To Benjamin Franklin from Benjamin Vaughan, 17 June 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My very dearest sir,
June 17, 1779
In about 3 weeks time I hope to send you every thing complete, relative to a certain collection. There will be an engraving of the head of the party, taken from the larger medallion, of which you sent a miniature-size to Miss G: S.— The motto, given by her father at my request, is “His country’s friend, but more of humankind.” I wanted something that should answer to “complectitur orbem”; which this does only in one sense of “complectitur”: however it is infinitely the more important sense, and that which will most please you; and I like it too the better, as it will look with some, like making friends with England; which kind of incidents I always take in.— The above stands round the engraving;—in the title page you know comes, “hominum rerumque repertor,” from Virgil.— We have got the preface to G:’s speech, all but the epitaph; which is promised me, as I suppose from Mr Wharton and is much wanted. My negligence in not asking for this in good time, as I thought it might be had at any time, is inconvenient to us a little.— As to G. himself, I have not yet been able to see him; but I shall probably see him today, as his examination I believe continues to day at the house. He answered almost every single question of Lord G. G:’s, in the affirmative. He said that at the taking up arms, only 5 were for independence; but that the party had begun in the chief towns, ever since 1754 for in order to abuse the Howe’s for not quelling the revolt, they seem to consent to acknowledge that they made it. But it is impossible to go into the particulars of what he said, they were so very multiplied; but it turned out, that in fact your people had “recruited” at least on as good terms as ours, whether in America or even almost in England; and that your bounty money for “substitutes,” as it was called, was less than the Liverpool & Manchester people gave for their regiments in many instances.— The Spanish manifesto’s being announced, as yet has had little effect; for the people seem to feel as if they had acquitted themselves of “being afraid of foreign enemies,” by their pannic a year ago; which they take for granted has been proved needless, by the event and the folly of their enemies. The ——— seems to think he has made way both at home & abroad; and all, the CONSEQUENCE of his firmness; and as the prospect now is not held so black as it was a year ago, you may guess whether he is likely to be moved by the present prospect. I think nothing but mobs & events will move him. They tell me he has even signified, that if the Marlboroughs & Bedfords (at present a split party in several shapes) leave him, he will be the same: and in consequence, Ld. Denbigh & the Duke of Chandois, (notorious court lords) have given Ld Sandwich the first commendations in the house; the meaning & source of which you will easily understand.— He thinks not only the people subdued, opposition subdued, but the navy subdued, and Mr Keppel put by for ever: as to the Irish, I believe he hardly thinks much about them. Indeed my own opinion is, that good sense might bring that matter lastingly to rights; but that these people will not impossibly blunder it into an insurrection, if not a rebellion. Prey Burn this scrawl.

P.S. The letter of Govr. F. was stated to contain accounts of the difficulty America found in getting and supporting an army. He is since stated to be a firm-govt man, and to be the man likely enough to have a considerable civil command in our expected conquests. But this is mere vulgar town-talk; and I have no authorities.

 
Notation: Vaughn June 17th: 1779
